DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, Claims 1, 3, 4, 7, 11 and 12 in the reply filed on 02/05/2021 is acknowledged.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 10/15/2019.
Information Disclosure Statement
4.	The IDS filed on 09/03/2019has been considered.
Drawings
5.	The drawings are objected to because: 
The cross hatchings are not proper (no cross hatching, emphasis added), particularly in figures: 18 – 25 (see MPEP 608.02 Drawing and under 37 CFR 1.84 (h) (3)).  The drawings do not clearly show (with cross hatching) first conductive layer, second conductive layer, third conductive layer, a first insulating layer, a second insulating layer and third insulating layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
There are typo errors in the Response to Election/Restriction filed on 02/05/2021.  An Examiner-Initiated Interview with Applicants’ Representative Zack C.Y. Chen (Reg. 70,614) on 04/14/2021 to address the errors: claims 4 and 7 are depended to unselected claim 2. As a result, Applicants elect claims 1, 2, 3, 4, 7, 11 and 12 for examination. The attached proposed Interview Agenda and Drawings was also discussed.
Allowable Subject Matter
7.	Claims 1, 2, 3, 4, 7, 11 and 12 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 3, 4, 7, 11 and 12 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:
	provided on the substrate: a first conductive layer extending in a first direction perpendicular to a surface of the substrate and extending in a second direction orthogonal to the first direction; a second conductive layer extending in the first direction and in the second direction, being separated from the first conductive layer in a third direction orthogonal to the second direction; a third conductive layer 
a second area separated from the first area in the second direction and including a pillar penetrating the first conductive layer and other limitations recited in the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 20, 2021